Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §
19K 457
V. § CRIMINAL NO.: H- LK 4
§
MICHAEL DEBLASIO, §
DERRICK SCOTT, §
JULIUS LOPEZ, § United §
In t
AND § Southern Disthietol Teves
DESHAUN ALLEN § “. FILED
DEFENDANTS § JUN 18 2019
David J. Bradley,
INDICTMENT radiey, Clerk of Court
THE GRAND JURY CHARGES THAT:
INTRODUCTION

At all times material to this Indictment, Top Golf, is a company with headquarters in Dallas,
Texas and locations throughout the United States, United Kingdom and Australia, engaged in the
business of sports entertainment and sale of consumer goods which are shipped in interstate and
foreign commerce and which affect interstate and foreign commerce.

COUNT ONE
Title 18, United States Code, §§ 1203(a) and 2 —Aiding and Abetting Hostage Taking
On or about August 26, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
DESHAUN ALLEN,
AND
DERRICK SCOTT

Page 1 of 8
Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 2 of 8

defendants herein, aiding and abetting each other and others known and unknown to the Grand —
Jury, did seize, detain, threaten to kill and injure, and continue to detain, Elhadji Dione, a foreign
national, in order to compel a third person to pay ransom, reward or do any act as an explicit or
implicit condition for the release of Elhadji Dione.
In violation of Title 18, United States Code, §§ 1203 (a) and 2.
COUNT TWO

Title 18, United States Code, §§ 924(c)(1)(A) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

On or about August 26, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
DESHAUN ALLEN,
AND
DERRICK SCOTT
Defendants herein, aiding and abetting each other and others known to the Grand Jury, did
knowingly brandish, a firearm, namely, a handgun, during and in relationship to a crime of
violence for which they may be prosecuted in a court of the United States, that being Aiding and

Abetting Hostage Taking, as alleged in Count One.

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(i) and 2.

Page 2 of 8
Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 3 of 8

COUNT THREE
Title 18, United States Code, §§ 1201(a) and 2 —Aiding and Abetting Kidnapping
On or about August 26, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
DESHAUN ALLEN,
AND
DERRICK SCOTT
defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did unlawfully seize, confine, kidnap, abduct and carry away and hold for some ransom,
reward, and otherwise, to wit: to obtain United States Currency from a third party, Elhadji Dione,
and, in committing or in furtherance of the commission of the offense used cellular telephones and
vehicles, a means, facility, and instrumentality of interstate or foreign commerce.
In violation of Title 18, United States Code, §§ 1201 (a) and 2.

COUNT FOUR

Title 18, United States Code, §§ 924(c)(1)(A)(ai1) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

On or about August 26, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
DESHAUN ALLEN,
AND
DERRICK SCOTT
defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did knowingly brandish, a firearm, namely, a handgun, during and in relationship to a crime
of violence for which they may be prosecuted in a court of the United States, that being Aiding

and Abetting Kidnapping, as alleged in Count Three.

Page 3 of 8
Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 4 of 8

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(ai) and 2.
COUNT FIVE
Title 18, United States Code, §§ 1201(a) and 2 —Aiding and Abetting Kidnapping
On or about August 28, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,

defendant herein, aiding and abetting others known and unknown to the Grand Jury, did unlawfully
seize, confine, kidnap, abduct and carry away and hold for some ransom, reward, and otherwise,
to wit: to obtain United States Currency from a third party, Ferdinand Thompson, and, in
committing or in furtherance of the commission of the offense used cellular telephones and
vehicles, a means, facility, and instrumentality of interstate or foreign commerce.

In violation of Title 18, United States Code, §§ 1201 (a) and 2.

COUNT SIX

Title 18, United States Code, §§ 924(c)(1)(A)(ii) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

On or about August 28, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
defendant herein, aiding and abetting others known and unknown to the Grand Jury, did knowingly
brandish, a firearm, namely, a handgun, during and in relationship to a crime of violence for which
they may be prosecuted in a court of the United States, that being Aiding and Abetting Kidnapping,

as alleged in Count Five.

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(i1) and 2.

Page 4 of 8
Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 5 of 8

COUNT SEVEN

Title 18, United States Code, §§ 1951(a) and 2 —Aiding and Abetting Interference with
Commerce by Robbery

 

On or about August 28, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO

defendant herein, aiding and abetting others known and unknown to the Grand Jury, did knowingly
and intentionally obstruct, delay, and affect interstate commerce and the movement of articles and
commodities in commerce by means of robbery, as the terms “commerce” and “robbery” are
defined in Title 18, United States Code, §§ 1951(b)(1) and (b)(3), in that the defendant did
unlawfully take and obtain the property of Top Golf, located at 1030 Memorial Brook, Houston
Texas, which was in the possession and custody of an employee of Top Golf, namely, United
States Currency, by means of actual and threatened force, violence, and fear of injury to those in
lawful possession of those items.

In violation of Title 18, United States Code, §§ 1951 (a) and 2.

COUNT EIGHT

Title 18, United States Code, $$ 924(c)(1)(A) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

 

 

On or about August 28, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO
defendant herein, aiding and abetting others known and unknown to the Grand Jury, did
knowingly brandish, a firearm, namely, a handgun, during and in relationship to a crime of
violence for which they may be prosecuted in a court of the United States, that being Aiding and
Abetting Interference with Commerce by Robbery, as alleged in Count Seven.

Page 5 of 8
Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 6 of 8

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(ii) and 2.
COUNT NINE

Title 18, United States Code, §§ 1201(a) and 2 —Aiding and Abetting Kidnapping

 

On or about August 29, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
AND
JULIUS LOPEZ

defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did unlawfully seize, confine, kidnap, abduct and carry away and hold for some ransom,
reward, and otherwise, to wit: to obtain United States Currency from a third party, Homero
Cardenas, and, in committing or in furtherance of the commission of the offense used cellular
telephones and vehicles, a means, facility, and instrumentality of interstate or foreign commerce.

In violation of Title 18, United States Code, §§ 1201 (a) and 2.

COUNT TEN

Title 18, United States Code, §§ 924(c)(1)(A)(ii) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

On or about August 29, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
AND
JULIUS LOPEZ
defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did knowingly brandish, a firearm, namely, a handgun, during and in relationship to a crime

of violence for which they may be prosecuted in a court of the United States, that being Aiding

and Abetting Kidnapping, as alleged in Count Nine.

Page 6 of 8
Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 7 of 8

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(ii) and 2.
COUNT ELEVEN
Title 18, United States Code, §§ 1201(a) and 2 —Aiding and Abetting Kidnapping
On or about August 30, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
JULIUS LOPEZ,
AND
DERRICK SCOTT
defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did unlawfully seize, confine, kidnap, abduct and carry away and hold for some ransom,
reward, and otherwise, to wit: to obtain United States Currency from a third party, Ronald
Enamorado, and, in committing or in furtherance of the commission of the offense used cellular

telephones and vehicles, a means, facility, and instrumentality of interstate or foreign commerce.

In violation of Title 18, United States Code, §§ 1201 (a) and 2.

Page 7 of 8
Case 4:19-cr-00457 Document1 Filed on 06/18/19 in TXSD Page 8 of 8

COUNT TWELVE

Title 18, United States Code, §§ 924(c)(1)(A)(il) and 2: -
Aiding and Abetting Brandishing of a Firearm During and in Relation to a Crime of Violence

On or about August 30, 2018, in the Houston Division of the Southern District of Texas,
MICHAEL DEBLASIO,
JULIUS LOPEZ
AND
DERRICK SCOTT
defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did knowingly brandish, a firearm, namely, a handgun, during and in relationship to a crime
of violence for which they may be prosecuted in a court of the United States, that being Aiding

and Abetting Kidnapping, as alleged in Count Eleven.

In violation of Title 18, United States Code, §§ 924(c)(1)(A)(ii) and 2.

A TRUE BILL:

tooo
FOREMAN OF THE GRAND JURY

Ryan K. Patrick
United States Attorney

 

 

Page 8 of 8
